DETAILED ACTION
This office action is a response to an amendment filed on 09/16/2021.
Claims 1, 3-9, 11-13, 15-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claim 2, 10, 14 have been cancelled. 
Claims 1, 9, 11, and 13 have been amended. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration based upon the amendment submitted on 09/16/2021, when reading claims in light of the specification and arguments, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.
Prior art references of recorded in combination teach each of these features;
Satori et al. (US 20190364590 A1) teaches method for determining DMRS pattern and ports communication in a wireless network, the method comprising: transmitting, by a base station, a resource grant message to a first user equipment (UE), the resource grant message identifying available resources for V2X communication by the first UE. 
Park (US 20200099476 A1) transmitting sidelink HARQ feedback information.  The method includes receiving a sidelink data channel (a physical sidelink shared channel, "PSSCH") over unicast or group cast, determining a HARQ feedback mode for transmitting HARQ feedback information in response to the reception of the PSSCH, and transmitting the HARQ feedback information. 

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claims 1, 9 and 13; specifically to the other limitations with the combination of including;  
“obtaining, by a first terminal, first indication information, wherein the first indication information is used for indicating whether the first terminal needs to send feedback information; receiving, by the first terminal, a physical sidelink shared channel (PSSCH) sent by a second terminal; and determining, by the first terminal, whether to send the feedback information for the PSSCH to the second terminal according to the first indication information, wherein determining, by the first terminal, whether to send the feedback information for the PSSCH to the second terminal according to the first indication information comprises: determining, by the first terminal, to send the 

Dependent claims 3-9, 11-13, 15-20 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYAW Z SOE/Primary Examiner, Art Unit 2412